On First Application for Rehearing.
PER CURIAM.
The petition for rehearing herein does not comply with our rule 29, and is mainly made up of irrelevant and immaterial statements in relation to matters outside the record and which are tinged with impertinence and disrespect to the court.
ft is therefore ordered taken from the files; and, that the United States may not he prejudiced, the mandate of the court will be stayed until January 2, 1911, to afford an opportunity to apply for a rehearing in accordance with the rules of court.